Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/21.
Applicant's election with traverse of Group I in the reply filed on 12/14/21 is acknowledged.  The traversal is on the ground(s) that Bunce does not disclose the use of different types of beads or the use of different chemistries for coupling detection antigens to different groups of beads [which Examiner notes is newly added limitations].  This is not found persuasive because Takagi (US 20050079592) in view of Zhu (US 20160060687) and Luking (US 20150293120) teaches this combination (see discussion below regarding claim 1).
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: it is not clear as to what Applicant means by “orange-packed array” (such as recited in claim 9 and paragraphs 0046, 0124, 0167, and 0291).  
Appropriate correction or explanation is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050079592 (hereinafter “Takagi”) in view of 20160060687 (hereinafter “Zhu”) and further in view of US 20150293120 (hereinafter “Luking”).
	Claim 1 recites: 
“An antigen array comprising groups of antigen-coated beads fixed on  a solid carrier, wherein each group comprises:
different types of beads coated with one detection antigen, or
different types of beads coated with a set of detection antigens, 
wherein the solid carrier is a sheet or plate and the detection antigen is an allergen, an infection marker or an autoantigen, 
wherein the detection antigen or set of detection antigens are coupled to said different groups of beads with different coupling chemistries.”

Takagi discloses the following parts of the claim 1:
an antigen array comprising groups of antigen-coated beads fixed on a solid carrier [see in paras. 0050 and 0051 disclosing a bead array with probes fixed on the beads; and see para. 0042 disclosing multiple types of beads], wherein each group comprises:
different beads coated with a set of detection antigens, 

wherein the solid carrier is a sheet or plate 
[see paras. 0037 and 0039 disclosing that the solid-phase base onto which the beads are ejected can be glass or silicon or metal and can be flat with wells].
	 However Takagi does not disclose that the detection antigen or set of detection antigens are coupled to said different groups of beads with different coupling chemistries.
Takagi does disclose the following.
“On the surface of the beads, the biological substances serving as probes are fixed.  The biological substances may be synthesized directly on the beads, or may be fixed on the beads after being synthesized.  The surface of the beads may be chemically modified in advance.  Examples of chemical groups found on the surface may include, but not be limited to, aliphatic- or aromatic-amine-contained amino acid, carboxylic acid, aldehyde, amide, chloromethyl group, hydrazide, hydroxyl group, sulfonate, and sulfate.” Paragraph 0034.
However Takagi is silent as to the antigens being coupled to the different group beads with different coupling chemistries.
Zhu however discloses the following.
The multiplex assays described herein utilize a unique label (or barcode) to be attached to each analyte and probe such that positive hits can be deconvoluted at the end using high-throughput methodologies.  Hundreds or thousands mAbs can be simultaneously screened for their binding partners in a multiplex format (e.g., on a human proteome (HuProt) array, harboring over 17,000 full-length human proteins).  Using proximity ligation coupled with deep sequencing, multiple interacting target analyte-binding moiety pairs (e.g., mAb-polypeptide pairs) can be identified in a single experiment.  Binding specificity of a given binding moiety (e.g., a mAb) can be determined by analyzing sequencing results.  The methods and compositions can reveal the wide or narrow spectrum of target analytes to which one or more binding moieties interact.  Because the methods and compositions described herein provide unique digital sequencing reads barcoded to each binding moiety and target analyte, the total number of resulting sequencing reads can serve as a unique determinant for the affinity of each binding moiety-target analyte pair.” Para. 0219 (emphasis added).  Examiner notes that the “target-analyte” that Zhu mentions is equivalent to Applicant’s detection reagent [or detection antigen]. See also paragraph 0165 disclosing an antigen as the target-analyte.
 “In some instances, a target analyte is a molecule found in a sample from a host.  A sample from a host includes a body fluid (e.g., urine, blood, plasma, serum, saliva, semen, stool, sputum, cerebral spinal fluid, tears, mucus, and the like).  A sample can be examined directly or may be pretreated to render the target analyte more readily detectible.  Samples include a quantity of a substance from a living thing or formerly living things.  A sample can be natural, recombinant, synthetic, or not naturally occurring.  A target analyte can be expressed from a cell naturally or recombinantly, in a cell lysate or cell culture medium, an in vitro translated sample, or an immunoprecipitation from a sample (e.g., a cell lysate).” Paragraph 0229 (emphasis added).
Depending on the type of target analyte (e.g., a polypeptide, a protein, an antibody, an antibody fragment, a small molecule, a virus particle, or a cell) different suitable coupling chemistries can be employed to couple the target analyte to a solid surface. Paragraph 0259 (emphasis added).

Furthermore, Takagi is silent as to the beads being different types of beads. 
However Luking teaches a bead array (see para. 0028). Luking also teaches in paragraph 0071 that beads for different applications are also commercially available.  Beads may consist of different materials, for example glass, polystyrene, PMMA and different other polymers, partly also copolymers.  Beads can be labelled with different dyes or dye mixtures and can be provided with coatings.  Biomolecules can be coupled to the surface of beads.  Different coupling methods are available for this purpose and are known to a person skilled in the art, for example adsorption or covalent coupling.  The surface of the beads can be modified, such that a directed coupling of the biomolecules on the bead surface, for example in conjunction with spacers, tags or special modifications, is possible, and whereby the analytical sensitivity can be further increased. Paragraph 0071.
 Thus it would have been obvious to one skilled in the art to utilize in the Takagi invention beads of different materials and/or beads with different surface modifications (i.e., different types of beads) as may be suitable for coupling of different biomolecules, as shown by Luking.
As to claim 2, see paragraphs 0017 and 0020 in Takagi disclosing that the biological substance (on the array) is a protein.  Also, see paragraph 0259 of Zhu disclosing that the target analyte [i.e., the 
As to claim 3, Takagi is silent as to the source of the biological substance. However it would have been obvious to one skilled in the art that various sources of the biological substance may be used in the Takagi invention, such as a polypeptide or protein that is expressed recombinantly as shown by Zhu in paragraph 0017, since Takagi does not limit the biological substances to a specific source.
As to claim 4, Takagi is silent as to the source of the biological substance. However it would have been obvious to one skilled in the art that various sources of the biological substance may be used in the Takagi invention, such as a polypeptide or protein that is from a biological sample such as in a cell lysate or cell culture medium as shown by Zhu in paragraph 0016, since Takagi does not limit the biological substances to a specific source.
As to claim 5, Takagi discloses in paragraph 0033 that the bead can have a diameter of .02-10 microns. Examiner notes that .02 microns is equivalent to 20 nm, which falls within the range recited by Applicant.
As to claim 6, Takagi discloses polystyrene beads in paragraph 0059.
As to claim 7, Takagi is silent as to whether the antigen or set of antigens is coupled to the beads covalently or non-covalently.
However, Zhu teaches in paragraph 0255 that in some embodiments, the target analyte [on the bead of the array] is coupled to the solid support covalently or non-covalently. See also, for example, paragraph 0033 disclosing coupling non-covalently. See paragraph 0022 disclosing that the solid support can be a bead.
As to claim 8, Takagi discloses that the in paragraph 0037 that the solid-phase base may include glass, silicon, or metal, and the surface may be flat with wells [thus it is understood that the solid-phase base is a plate that is non-porous.]

liquid were supplied to a single well in order to mix different types of beads such that 500 to 1000 beads may be supplied to a single well. Also, there are at least 25 wells and therefore at least 25 different types of beads in the embodiment where a single type of liquid (with a type of bead) is supplied to a single well.
	As to claim 19, see paragraphs 0037 and 0039 of Takagi disclosing that the solid-phase base onto which the beads are ejected can be glass or silicon or metal and can be flat with wells. In paragraph 0044, it is disclosed that the wells supplied with the beads are covered, so that each well can serve as a micro reactive chamber.  In paragraph 0045, it is disclosed that if the cover plate has an inlet for supplying a target sample or reactive chemicals and an outlet for letting them out, it is possible to supply 
liquid with a syringe or automated assay device for a performing a reaction test.  While any cover will do, a glass cover is preferable when using light for detecting target substances.  After the reaction test, target substances are detected and measured. 
	Thus the wells with a cover is equivalent to a cartridge comprising a test chamber (a well or multiple wells) for the antigen array. The outlet is equivalent to a reservoir for liquid waste (as a broadest reasonable interpretation of a reservoir for liquid waste since the outlet is a type of reservoir given that it can hold liquid). 
As to claim 20, Takagi is silent as to a kit, buffer, control sample, and instructions.
However Zhu teaches use of a kit comprising materials for the disclosed assays (para. 0390). Zhu also gives an example of using a buffer to wash non-specific interaction (para. 0443). Paragraph 0408 discloses use of a kit and control samples for comparison to identify disease specific target analytes, which can be used as targets for drug development or as molecular markers of disease. Paragraph 0436 discloses that kits may further include instructions for practicing the subject methods.  
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050079592 (hereinafter “Takagi”) in view of 20160060687 (hereinafter “Zhu”), and further in view of US 20130079237 (hereinafter “Crisanti”).
Takagi, discussed further above, is silent as to the detection antigen being “an allergen, an infection marker or an autoantigen” that is recited in Applicant’s claim 1.
	However, Examiner notes that Takagi discloses an invention for manufacturing a 
microarray including beads having biological substances fixed on their surface, and a method for detecting a target substance [para. 0003]. 
In the background disclosure, Takagi discloses that techniques of analyzing genes and proteins have advanced the identification of the mechanisms of cancers and other specific diseases.  In order to facilitate disease diagnoses and medical checkups utilizing the analysis techniques, microarrays are expected to contribute.  Examples of such microarrays include a DNA microarray and a 
protein microarray. [Para. 0005]
 	Takagi further discloses that the protein microarray is used to capture target protein in biological samples (e.g. blood serum, urine, spinal fluid, synovial fluid, saliva, tissue homogenate) and various other samples containing protein (e.g. cell culture supernatant, cultured cell breaking fluid), utilizing its affinity for the surface of the spots. Para. 0007.
Paragraph 0045 of Takagi discloses that after the reaction test, target substances are
detected and measured. 
Thus Takagi discloses use of the protein bead arrays for detection of various analytes as

	Moreover Crisanti teaches the following.
	Crisanti teaches a method and device for assessing if a subject is at risk of developing or has already developed asthma, conjunctivitis or rhinitis, using antigens. Paragraph 0001.
To facilitate parallel processing of large numbers of antigens, preferably the plurality of antigens are bound to at least one solid support having a plurality of addresses each of which has a distinct, i.e. specific, antigen disposed thereon.  The use of a solid support is advantageous since it enables parallel processing of a large number of antigens whilst minimising the time and effort required. Paragraph 0075.
	In one embodiment the solid support is a plurality of beads each being separately identifiable by means of an address.  Suitable addresses include RFID tags, mass tags, fluorescent tags, optical encoding, digital magnetic tags, spectrometric encoding and the like. Paragraph 0079.
 	In other embodiments the solid support is a microarray.  The term "microarray" as used herein, refers to an ordered array of spots presented for binding of IgE antibodies.  Microarrays of the present invention comprise at least two, at least nine, at least fifty, at least one hundred, at least five hundred or at least one thousand spots.  In some embodiments the microarray may comprise at least 10,000, 40,000, 100,000, or 1,000,000 different and distinct spots.  The spots may be at a density of from about 100/cm.sup.2 to about 1000/cm.sup.2 or greater. Paragraph 0080.
 	A "spot" refers to a reagent or reagents, in this instance a specific antigen or allergen preparation, deposited at a particular address, in this instance a physical location, on the array surface.  Typically a spot is characterised by the presence of one or more specific molecules (e.g. particular proteins, allergen extracts, antigens, etc.).  Spots may be from 10 to 2000 .mu.m in diameter, 50-500 .mu.m in diameter or 150-250 .mu.m in diameter.  Antigens may be applied to the surface of a solid support at a spotting concentration of from 0.008 mg/ml to 3 mg/ml in order to form an 

 	Systems suitable for measuring or reading fluorescence signals from microarrays are known.  Generally an image is constructed by scanning the slide in two dimensions under a laser spot.  An image can be acquired in about one minute, but the analysis is complicated in terms of the image analysis 
processes.  These processes can be complex because of both the large amount of data generated and the analysis algorithms required to produce an unambiguous measurement of the integrated signal from each spot or micro-spot. Paragraph 0082.
	It would have been obvious to one skilled in the art to utilize allergen antigens as the specific types of antigens in the Takagi invention since Crisanti teaches the benefits of such an array for detecting asthma, conjunctivitis or rhinitis. The skilled artisan would have had reasonable expectation of success in utilizing antigens in the Takagi array given that Takagi teaches that various reagents can be used in the array, and both inventions utilize similar detection techniques such as fluorescence detection (see para. 0191 in Takagi, and para. 0082 in Crisanti.)
	
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050079592 (hereinafter “Takagi”) in view of 20160060687 (hereinafter “Zhu”), and further in view of US 9,488,648 (hereinafter “Neely”).
	Regarding claim 21, Takagi and Zhu, discussed above, are silent as to the base (having wells) (equivalent to Applicant’s claimed cartridge) is contained in an apparatus comprising a chamber for one or more cartridges, a pipettor and a device for signal detection.
Takagi does disclose in paragraph 0045 that the solid-phase base on which the wells are formed, is joined with a cover plate to form a lid to form a reactive chamber in which wells join one another through gaps smaller than the diameter of the beads.  Since the gaps are small, the beads do not move to other adjacent wells.  Also, if the cover plate has an inlet for supplying a target sample or reactive 
Moreover, Neely discloses the following.
The invention features a system for the detection of one or more analytes, the system including: a removable cartridge sized to facilitate insertion into and removal from the system, wherein the removable cartridge is a modular cartridge including (i) a reagent module for holding one or more assay reagents; and (ii) a detection module including a detection chamber for holding a liquid sample including the magnetic particles and the one or more analytes, wherein the reagent module and the detection module can be assembled into the modular cartridge prior to use, and wherein the detection chamber is removable from the modular cartridge.  The modular cartridge can further include an inlet module, wherein the inlet module, the reagent module, and the detection module can be assembled into the modular cartridge prior to use.  In certain embodiments, the system further includes a system computer with processor for implementing an assay protocol and storing assay data. Col. 24, line 36 to col. 25, line 5. 
	Neely also discloses readers [detectors] in the system for assay detection. See for example column 24, line 12 to column 25, line 5.
	Thus Neely teaches that a cartridge, comprising an inlet, assay, and detection module, can be inserted into and removed from an assay system with a detector. It would have been obvious to one skilled in the art to provide the modified Takagi cartridge into an assay system, as a configuration that facilitates detection of materials in the cartridge using the system. Moreover, insertion of the cartridge into specifically a chamber in the system would have required ordinary skills since it is predictable that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641